Exhibit 10.8

WARNER/CHAPPELL MUSIC, INC.

10585 Santa Monica Boulevard

Los Angeles, CA 90025

 

February 10, 2016

 

Jon Platt

Address on file with Company

 

Dear Jon:

 

This letter, when signed by you and countersigned by us (“Company”), shall
constitute our agreement (the “Agreement”) with respect to your employment with
Company.

 

1.

Position:  (a) Chief Executive Officer of Warner/Chappell Music, Inc. effective
as of November 1, 2015 and (b) you are hereby appointed Chairman of
Warner/Chappell Music, Inc. effective as of May 1, 2016.

 

2.

Term:  The term of this Agreement (the “Term”) shall commence on October 1, 2015
and end on September 30, 2020.

 

3.

Compensation:

(a)Salary:  During the Term, Company shall pay you a salary at the following
rates for the specified periods:

 

Period of the Term

 

Per Annum Salary

10/1/15 – 9/30/18

 

$2,300,000

10/1/18 – 9/30/20

 

$2,500,000

 

As soon as practicable following the date on which this Agreement is executed in
full (the “Effective Date”), Company shall pay to you an amount equal to the
difference between (i) the salary that would have been payable to you if your
annual salary during the period from October 1, 2015 through the Effective Date
was $2,300,000 and (ii) the salary paid to you for such period.

 

(b)Annual Bonus: With respect to each fiscal year of the Term, commencing with
the fiscal year that begins October 1, 2015 and ends September 30, 2016 (i.e.,
the 2016 fiscal year), you shall be eligible to receive an annual bonus, the
target amount of which in respect of each such fiscal year is set forth below.

 

Fiscal Year of the Term

 

Target Bonus Amount

2016 - 2018

 

$2,300,000

2019 - 2020

 

$2,500,000

 

1

EM 61417-2

--------------------------------------------------------------------------------

The amount of each annual bonus awarded to you shall be determined by Company
taking into consideration factors evaluated for other executives at your level
and shall also be based on factors including the strength of your performance
and the performance of Company and of Warner Music Inc.; provided, that the
amount of each annual bonus awarded to you may be higher or lower than the
target amount, and shall remain in the sole discretion of Company.

 

(c)Payment of Compensation:  Compensation accruing to you during the Term shall
be payable in accordance with the regular payroll practices of Company for
employees at your level. You shall not be entitled to additional compensation
for performing any services for Company’s subsidiaries or affiliates; provided,
that, you shall primarily be providing services to the Company.

 

4.

Exclusivity:  Your employment with Company shall be full-time and exclusive.
During the Term you shall not render any services for others, or for your own
account, in the field of entertainment or otherwise.

 

5.

Reporting:  You shall at all times work under the supervision and direction of
the most senior executive officer of Warner Music Inc. (currently, Stephen F.
Cooper), and you shall perform such duties consistent with your position as you
shall reasonably be directed to perform by such officer.

 

6.

Place of Employment:  The greater Los Angeles metropolitan area. You shall
render services at the offices designated by Company at such location; provided,
that the location of your principal place of employment shall not be changed
without your prior written consent. You also agree to travel on temporary trips
to such other place or places as may be required from time to time to perform
your duties hereunder.

 

7.

Travel and Entertainment and Legal Expenses: Company shall pay or reimburse you
for both (i) reasonable expenses actually incurred or paid by you during the
Term in the performance of your services hereunder in accordance with Company’s
policy for employees at your level upon presentation of expense statements or
vouchers or such other supporting information as Company may customarily require
and (ii) legal fees and expenses incurred by you in connection with the
negotiation of this Agreement up to a maximum aggregate amount of $30,000.

 

8.

Benefits: While you are employed hereunder, you shall be entitled to all fringe
benefits generally accorded to employees of Company at your level, position
and/or title as existing from time to time during the Term, including, but not
limited to, medical health and accident, group insurance and similar benefits,
provided that you are eligible under the general provisions of any applicable
plan or program and Company continues to maintain such plan or program during
the Term. You shall also be entitled to four (4) weeks of vacation (with pay)
during each calendar year of the Term, which vacation shall be taken at
reasonable times

2

EM 61417-2

--------------------------------------------------------------------------------

 

to be approved by Company and shall be governed by Company’s policies with
respect to vacations for executives. In addition, you shall be entitled to paid
time off with respect to any periods during which paid time off is provided to
employees of Company generally (e.g., Christmas/New Year’s week if Company
closes its office during such period). Following the end of your employment with
Company for any reason, you shall be entitled to payment in respect of any
accrued but unused vacation, in accordance with Company policy and applicable
law.

 

9.

Disability/Death:  If you shall become physically or mentally incapacitated from
performing your duties hereunder, and such incapacity shall continue for a
period of four (4) consecutive months or more or for shorter periods aggregating
four (4) months or more in any twelve (12)-month period, Company shall have the
right (before the termination of such incapacity), at its option, to terminate
this Agreement with no consequence, except if such termination would be
prohibited by law. Upon termination of this Agreement pursuant to the foregoing,
you shall continue to remain employed by Company as an at-will employee. In the
event your at-will employment with Company terminates, Company shall pay to you
the Basic Termination Payments (as defined below). In the event of your death,
this Agreement shall automatically terminate except that Company shall pay to
your estate the Basic Termination Payments.

 

10.

Termination by Company for Cause; Termination by You for Good Reason:  

(a)Termination by Company for Cause: Company may at any time during the Term, by
written notice, terminate your employment and this Agreement for “Cause” (as
defined below), such Cause to be specified in the notice of termination. The
following acts shall constitute “Cause” hereunder: (i) any willful or
intentional act by you or omission by you having the effect, which effect is
reasonably foreseeable, of injuring, to an extent that is not de minimis, the
reputation, business, business relationships or employment relationships of
Company or its affiliates; (ii) your conviction of, or plea of nolo contendere
by you to, a misdemeanor involving theft, fraud, forgery or the sale or
possession of illicit substances or a felony; (iii) breach by you of material
covenants contained in this Agreement; and (iv) repeated or continuous failure,
neglect or refusal by you to perform your material duties hereunder. Notice of
termination given to you by Company shall specify the reason(s) for such
termination, and in the case where a cause for termination described in clause
(i), (iii) or (iv) above shall be susceptible of cure, and such notice of
termination is the first notice of termination given to you for such reason, if
you fail to cure such Cause for termination to the reasonable satisfaction of
Company within ten (10) business days after the date of such notice, termination
shall be effective upon the expiration of such ten-business-day period, and if
you cure such Cause within such ten-business-day period, such notice of
termination shall be ineffective.  In all other cases, notice of termination
shall be effective on the date thereof.

3

EM 61417-2

--------------------------------------------------------------------------------

(b)Termination by You for Good Reason:

(i) For purposes of this Paragraph 10(b), Company shall be in breach of its
obligations to you hereunder if there shall have occurred any of the following
events (each such event being referred to as a “Good Reason”): (A) (i) a
material reduction in your title, position or responsibilities shall have been
put into effect or (ii) the appointment by Company of any other executive with a
title of Chief Executive Officer or higher (including any title of higher status
or authority than you); (B) you shall have been required to report to anyone
other than as provided in Paragraph 5 hereof; (C) any reduction in your salary
or target bonus; (D) any monies required to be paid to you hereunder shall not
be paid when due; (E) Company requires you to relocate your primary residence
outside the greater Los Angeles metropolitan area in order to perform your
duties to Company hereunder or (F) Company assigns its rights and obligations
under this Agreement in contravention of the provisions of Paragraph 16(e)
below.

(ii)Upon the occurrence of a Good Reason event as described in Paragraph
10(b)(i) above, you may exercise your right to terminate the Term of this
Agreement and your employment with Company for Good Reason pursuant to this
Paragraph 10(b) by notice given to Company in writing, specifying both (A) the
Good Reason for termination and (B) the date (which shall be no later than 45
business days after the date of such notice) on which such termination shall
become effective; provided that any such notice shall be given within ninety
(90) days after the occurrence of any such event constituting Good Reason,
otherwise your right to terminate this Agreement by reason of the occurrence of
such event shall expire and shall be deemed to have permanently lapsed (but not
with respect to the subsequent occurrence of the same or any similar or any
other Good Reason). Any such termination in compliance with the provisions of
this Paragraph 10(b) shall be effective not sooner than thirty (30) days after
the date of your written notice of termination, except that if Company shall
cure such specified cause within such thirty (30)-day period, you shall not be
entitled to terminate the term of this Agreement by reason of such specified
Good Reason and the notice of termination given by you shall be null and void
and of no effect whatsoever. Company shall not be entitled to any cure rights
provided under this Paragraph for or with respect to its second or subsequent
commission of the same Good Reason event within a twelve (12)-month period.

 

11.

Consequences of Breach by Company or Non-renewal:  

(a)In the event of a Special Termination (as defined below) of your employment,
your sole remedy shall be that, upon your execution of a Release (as defined
below), Company shall pay to you the Special Termination Payments (as defined
below), and in the event of a Qualifying Non-renewal (as defined below), your
sole remedy shall be that, upon your execution of a Release, Company shall pay
to you the Non-renewal Payments (as defined below); provided Company shall cease
making Termination Payments (as defined below) if you do not deliver the signed
Release within the time period set forth in the Release. In addition, in

4

EM 61417-2

--------------------------------------------------------------------------------

the event of a Special Termination or Qualifying Non-renewal, Company shall pay
to you the Basic Termination Payments. Special Termination Payments and
Non-renewal Payments are sometimes herein referred to as the “Termination
Payments.”

(b)The “Basic Termination Payments” shall mean (i) any accrued but unpaid
salary; (ii) awarded but unpaid bonus amounts; (iii) a pro-rata bonus in respect
of the fiscal year of your termination in an amount equal to the product of (A)
a discretionary bonus, in an amount to be determined in good faith by Company,
taking into account factors including your target bonus amount as set forth in
Paragraph 3(b) hereof, the strength of your performance and the performance of
Company and of Warner Music Inc., and (B) a fraction, the numerator of which is
the number of days in the period from the first day of the fiscal year in which
your termination occurs through the date your employment terminates (the
“Termination Date”) and the denominator of which is 365 (the “Pro-Rata Bonus”);
(iv) accrued but unused vacation pay in accordance with Company policy; (v) any
unreimbursed expenses pursuant to Paragraph 7 and (vi) any accrued but unpaid
benefits in accordance with Paragraph 8, in each case to the Termination
Date.  Basic Termination Payments shall be paid to you within thirty (30) days
following the Termination Date and in the case of benefits, provided in
accordance with the terms of the applicable Company plan or policy; provided,
however, the Pro-Rata Bonus shall be paid after the end of the fiscal year of
your termination at such time as bonuses are paid to executives of Company
generally.

(c)A “Release” shall mean a mutual release agreement in Company’s standard form,
which shall include (i) a release by you of Company from any and all claims
which you may have relating to your employment with Company and the termination
of such employment and (ii) a release by Company of you from any and all claims
which Company may have relating to your employment with Company and the
termination of such employment.

(d)A “Special Termination” shall have occurred in the event that (i) Company
terminates your employment hereunder other than pursuant to Paragraph 9 or 10(a)
or (ii) you terminate your employment with Company pursuant to Paragraph 10(b).

(e)“Special Termination Payments” shall mean the greater of (i) the Severance
Amount (as defined below) and (ii) an amount equal to the amount of salary that
would have been payable to you in the eighteen (18)-month period following the
Termination Date as if you had remained a full time employee during such
period.  

(f)A “Qualifying Non-renewal” shall have occurred in the event that, at the end
of the Term: (i) Company declines to offer you continued employment with Company
or one of its affiliates or (ii) Company offers you continued employment with
Company or one of its affiliates for a term of less than an additional four (4)
years and/or at a salary or bonus eligibility lower than as in

5

EM 61417-2

--------------------------------------------------------------------------------

effect on the last day of the Term, and you elect to decline such offer and
terminate your employment with Company.

(g)The “Non-renewal Payments” shall mean the amount of severance pay (the
“Severance Amount”) that would have been payable to you under Company policy as
in effect on the Termination Date had you not been subject to an employment
agreement with Company.

(h)Any Termination Payments payable to you under Paragraph 11(e) or (g) above
shall be made by Company in accordance with its regular payroll practices by
payment of your salary (i) in the case of Special Termination Payments payable
pursuant to Paragraph 11(e) above, at such rate as is necessary to cause the
full amount due under such Paragraph to be paid within the twelve (12)-month
period following the Termination Date or (ii) in the case of Non-renewal
Payments payable pursuant to Paragraph 11(g) above, at the same rate as was in
effect as of the Termination Date for the applicable period as is necessary to
cause the full amount due under such Paragraph to be paid (each such period, as
applicable, the “Payment Period”). Company shall not be obligated to make such
Termination Payments to you if the Release is not executed in full within the
time period set forth in the Release.

(i)In the event you elect not to execute and deliver a Release (as provided to
you by Company) within the time period set forth therein in connection with a
Special Termination or a Qualifying Non-renewal, Company shall only be obligated
to pay to you the Basic Termination Payments. Following the delivery of an
executed Release pursuant to this Paragraph 11, you shall have no duty to seek
substitute employment, and Company shall have no right of offset against any
amounts payable or paid to you under this Paragraph 11 with respect to any
compensation or fees received by you from any employment obtained or consultancy
arrangement entered into by you.

(j)In the event of a Special Termination or a Qualifying Non-renewal, until the
earlier of (i) the last date of the Payment Period or (ii) the date on which you
become eligible for another medical insurance plan, Company shall continue to
pay and provide you and your eligible family members with coverage under
Company’s medical plans in accordance with the terms of such plans, and you
shall be entitled to no other such benefits during such period. In addition, you
shall be eligible for group health continuation coverage in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”); provided that
you have made timely elections to receive, and paid the applicable monthly COBRA
premiums and any administrative costs in respect of, such COBRA coverage.

 

12.

Confidential Matters:  You shall keep secret all confidential matters of Company
and its affiliates (for purposes of this Paragraph 12 and Paragraph 13 only,
“Company”), and shall not disclose them to anyone outside of Company, either
during or after your employment with Company, except (a) with Company’s

6

EM 61417-2

--------------------------------------------------------------------------------

 

written consent; (b) as required by law or judicial process; (c) to your
professional advisors to the extent reasonable and necessary or (d) information
widely known to the general public. You shall deliver promptly to Company upon
termination of your employment, or at any time Company may request, all
confidential memoranda, notes, records, reports and other documents (and all
copies thereof) relating to the business of Company which you may then possess
or have under your control.

 

13.

Non-Solicitation: While you are employed by Company and for a period of nine (9)
months after your employment with Company ends for any reason, you shall not,
without the prior written consent of Company, directly or indirectly, as an
employee, agent, consultant, partner, joint venturer, owner, officer, director,
member of any other firm, partnership, corporation or other entity, or in any
other capacity: (a) induce (or attempt to induce) a breach or disruption of the
contractual relationship between Company and any recording artist (including a
duo or a group), publisher or songwriter (including a recording artist or
songwriter who has contracted through a furnishing entity) (“Company Artist”);
(b) use Company's trade secrets or confidential information to solicit, induce
or encourage any Company Artist to end its relationship with Company or (c)
solicit, induce or encourage any employees of Company in the United States to
leave their employment.

 

14.

Results and Proceeds of Employment:  You acknowledge that Company shall own all
rights of every kind and character throughout the world in perpetuity in and to
any material and/or ideas written, suggested or in any way created by you
hereunder and all other results and proceeds of your services hereunder,
including, but not limited to, all copyrightable material created by you within
the scope of your employment; provided, however, Company shall not own any
rights to underlying musical compositions owned or controlled by you. You agree
to execute and deliver to Company such assignments or other instruments as
Company may require from time to time to evidence Company’s ownership of the
results and proceeds of your services.

7

EM 61417-2

--------------------------------------------------------------------------------

 

15.

Notices: All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally or sent by prepaid courier, or mailed
first-class, postage prepaid, by registered or certified mail, return receipt
requested as follows:

 

TO YOU:

TO COMPANY:

 

 

Jon Platt

Warner/Chappell Music, Inc.

Address on file with Company

10585 Santa Monica Boulevard

 

Los Angeles, CA 90025

With a copy to:

Attn: Vice President, Global Human

 

Resources

Joel A. Katz / Jess L. Rosen

 

Greenberg Traurig, LLP

With a copy to:

3333 Piedmont Road, NE

 

Suite 2500

Warner Music Inc.

Atlanta, GA 30305

1633 Broadway

New York, NY  10019

Attn: General Counsel

 

Either you or Company may change the address to which notices are to be sent by
giving written notice of such change of address to the other in the manner
herein provided for giving notice.

 

 

16.

Miscellaneous:

(a)You represent and warrant as follows: (i) you are free to enter into this
Agreement and to perform each of the terms and covenants hereunder; (ii) you are
not restricted or prohibited, contractually or otherwise, from entering into and
performing this Agreement and that your execution and performance of this
Agreement is not a violation or breach of any other agreement and (iii) you have
not disclosed to Company or any officer or other affiliate of Company any
proprietary information or trade secrets of any former employer. You further
covenant that you shall not enter into any other agreements (including an
extension or amendment of any agreement) that would restrict or prohibit you
from entering into or performing under this Agreement.

(b)You acknowledge and agree that while you are employed hereunder you will
comply with Company’s Code of Conduct, conflict of interest policy and other
corporate policies including, but not limited to, the requirements of Company's
compliance and ethics program, as in effect from time to time, of which you are
made aware. All payments made to you hereunder shall be subject to applicable
withholding and social security taxes and other ordinary and customary payroll
deductions.

8

EM 61417-2

--------------------------------------------------------------------------------

(c)You acknowledge that services to be rendered by you under this Agreement are
of a special, unique and intellectual character which gives them peculiar value,
and that a breach or threatened breach of any provision of this Agreement
(particularly, but not limited to, the provisions of Paragraphs 4, 12, 13 and
14), will cause Company immediate irreparable injury and damage which cannot be
reasonably or adequately compensated in damages in an action at
law.  Accordingly, without limiting any right or remedy which Company may have
in such event, you specifically agree that Company shall be entitled to
injunctive relief to enforce and protect its rights under this Agreement. The
provisions of this Paragraph 16(c) shall not be construed as a waiver by Company
of any rights which Company may have to damages or any other remedy or by you as
a waiver by you of any rights which you may have to offer fact-based defenses to
any request made by Company for injunctive relief.

(d)This Agreement sets forth the entire agreement and understanding of the
parties hereto, and supersedes and terminates any and all prior agreements,
arrangements and understandings. No representation, promise or inducement has
been made by either party that is not embodied in this Agreement, and neither
party shall be bound by or liable for any alleged representation, promise or
inducement not herein set forth.

If, notwithstanding the provisions of the foregoing Paragraph, any provision of
this Agreement or the application hereof is held to be wholly invalid, such
invalidity shall not affect any other provisions or application of this
Agreement that can be given effect without the invalid provisions or
application, and to this end the provisions of this Agreement are hereby
declared to be severable.

(e)The provisions of this Agreement shall inure to the benefit of the parties
hereto, their heirs, legal representatives, successors and permitted assigns.
This Agreement, and your rights and obligations hereunder, may not be assigned
by you. Company may assign its rights, together with its obligations, hereunder
in connection with any sale, transfer or other disposition of all or a
substantial portion of the stock or assets of Company or Warner Music Inc.;
provided, that, the successor of Company must specifically assume the
obligations of Company under this Agreement.

(f)Nothing contained in this Agreement shall be construed to impose any
obligation on Company to renew this Agreement. This Agreement may be amended,
modified, superseded, canceled, renewed or extended, and the terms or covenants
hereof may be waived, only by a written instrument executed by both of the
parties hereto, or in the case of a waiver, by the party waiving compliance.
Absent the parties’ mutual execution of a written agreement to the contrary,
neither the continuation of employment nor any other conduct shall be deemed to
imply a continuing obligation upon the expiration of this Agreement. Absent the
parties’ mutual execution of a written agreement to the contrary, upon the
expiration of the Term of this Agreement, the continuation of your employment
(if applicable) shall be deemed “at-will.” Accordingly, upon the expiration of
the

9

EM 61417-2

--------------------------------------------------------------------------------

Term and absent the parties’ mutual execution of a written agreement to the
contrary, your employment with Company shall not be subject to a defined term,
but rather, you may terminate your employment with Company at any time and for
any reason and Company may terminate your employment at any time and for any
reason, and accordingly, in the event of such termination by either party after
the expiration this Agreement, only the provisions of the Agreement which
specify that they survive the expiration of the Term shall survive, and all
other provisions of the Agreement, including the provisions relating to Special
Termination Payments, shall not apply. The failure of either party at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same. No waiver by either party
of the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.

(g)This Agreement shall be governed by and construed according to the laws of
the State of California as applicable to agreements executed in and to be wholly
performed within such State.

 

17.

Section 409A:  This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and shall be interpreted
in a manner intended to comply with Section 409A of the Code (and any related
regulations or other pronouncements). Amounts payable under this Agreement shall
be deemed not to be a “deferral of compensation” subject to Section 409A of the
Code to the extent provided in the exceptions set forth in Treas. Reg. Section
1.409A-1(b)(4) (“short-term deferrals”) and Treas. Reg. Section 1.409A-1(b)(9)
(“separation pay plans”) and other applicable provisions of Treas. Reg. Section
1.409A-1 through A-6. References under this Agreement to a termination of your
employment shall be deemed to refer to the date upon which you have experienced
a “separation from service” within the meaning of Section 409A of the Code.
Notwithstanding anything herein to the contrary, (a) if at the time of your
separation from service with Company you are a “specified employee” as defined
in Section 409A of the Code (and any related regulations or other pronouncements
thereunder) and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under Section
409A of the Code, then Company shall defer the commencement of the payment of
any such payments or benefits hereunder (without any reduction in such payments
or benefits ultimately paid or provided to you) until the date that is six
months following your separation from service (or the earliest date as is
permitted under Section 409A of the Code), at which point all payments deferred
pursuant to this Paragraph shall be paid to you in a lump sum and (b) if any
other payments of money or other benefits due to you hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral shall make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the

10

EM 61417-2

--------------------------------------------------------------------------------

 

extent possible, in a manner, determined by Company, that does not cause such an
accelerated or additional tax. To the extent any reimbursements or in-kind
benefits due to you under this Agreement constitute “deferred compensation”
under Section 409A of the Code, any such reimbursements or in-kind benefits
shall be paid to you in a manner consistent with Treas. Reg. Section
1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be designated
as a “separate payment” within the meaning of Section 409A of the Code. For the
avoidance of doubt, any continued health benefit plan coverage that you are
entitled to receive following your termination of employment is expected to be
exempt from Section 409A of the Code and, as such, shall not be subject to delay
pursuant to this Paragraph.

 

[signature page follows]

 

11

EM 61417-2

--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please sign below and
return this Agreement to Company.

 

Very truly yours,

 

WARNER/CHAPPELL MUSIC, INC.

 

 

 

 

 

 

By:

/s/ Paul Robinson

 

Name:

Paul Robinson

 

 

Accepted and Agreed:

 

/s/ Jon Platt

 

Jon Platt

 

 

12

EM 61417-2